UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NATURAL RESOURCES DEFENSE
 COUNCIL, INC.,
         Plaintiff,
                 v.                                       Civil Action No. 16-1861 (JDB)
 ENVIRONMENTAL PROTECTION
 AGENCY, et al.,
         Defendants.


                                 MEMORANDUM OPINION

       When a body of water becomes sufficiently polluted, the Clean Water Act (“CWA”)

requires the state responsible for that waterbody to develop a plan to return it to acceptable

pollution levels. See 33 U.S.C. § 1313(d)–(e). As part of this exercise, the state must calculate

the “total maximum daily load” of the offending pollutant that the waterbody can bear before

“applicable water quality standards” are breached. Id. § 1313(d)(1)(C).

       In 2009 and 2010, pursuant to these provisions, Maryland and the District of Columbia

jointly developed a plan to limit the amount of trash that makes its way into the Anacostia River.

But instead of setting a maximum amount of trash that could enter the river before it failed to meet

its water quality standards, the two jurisdictions set a minimum amount of trash that would have

to be removed from the river (or prevented from entering it) for those standards to be satisfied. In

this action, plaintiff Natural Resources Defense Council (“NRDC”) challenges the Environmental

Protection Agency’s (“EPA”) decision to approve the plan, arguing that its removal-based

approach is inconsistent with the plain language of the CWA. For the reasons given below, the

Court agrees with NRDC. EPA’s approval of the plan will be vacated and remanded to the agency,

but the vacatur will be stayed to allow time to develop a new plan.
                                         BACKGROUND

I.     STATUTORY AND REGULATORY BACKGROUND

       The CWA is a comprehensive water quality statute enacted by Congress “to restore and

maintain the chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C.

§ 1251(a). It ultimately seeks to eliminate “the discharge of pollutants into the [nation’s] navigable

waters” and, in the interim, to attain “water quality which provides for the protection and

propagation of fish, shellfish, and wildlife and provides for recreation in and on water.” Id.

§ 1251(a)(1)–(2). To achieve these goals, the statute requires that each state and the District of

Columbia “institute comprehensive water quality standards establishing water quality goals for all

intrastate waters.” PUD No. 1 of Jefferson Cnty. v. Wash. Dep’t of Ecology, 511 U.S. 700, 704

(1994); see 33 U.S.C. § 1313(a)–(c).

       “A water quality standard defines the water quality goals of a water body . . . by

designating the use or uses to be made of the water and by setting criteria that protect the designated

uses.” 40 C.F.R. § 131.2. Thus, to set water quality standards for a particular waterbody, a state

first identifies its “designated uses,” 33 U.S.C. § 1313(c)(2)(A), which might include drinking

water, recreation, wildlife preservation, navigation, agriculture, or industry, see 40 C.F.R. §131.2;

Anacostia Riverkeeper, Inc. v. Jackson, 798 F. Supp. 2d 210, 215 (D.D.C. 2011) (“Anacostia

Riverkeeper I”). The state then sets “water quality criteria” that represent the “quality of water

that supports” each use and are “expressed as constituent concentrations, levels, or narrative

statements.” 40 C.F.R. § 131.3(b).

       Once a state establishes water quality standards for its navigable waters, EPA must approve

them. 33 U.S.C. § 1313(c)(3). The state must then “identify those waters within its boundaries”

that do not meet applicable water quality standards, which are known as impaired waters. Id. §


                                                      2
1313(d)(1)(A). Each state must compile a list of its impaired waters—a “303(d) list”—and submit

it to EPA on a biennial basis. 40 C.F.R. § 130.7(b)(3), (d).

         When a state identifies a waterbody as impaired, it must establish a “total maximum daily

load” (“TMDL”) for the pollutants causing the impairment. 33 U.S.C. § 1313(d)(1)(C). While

the phrase “total maximum daily load” is not defined in the CWA, see id. § 1362 (defining certain

terms), the statute states that “[s]uch load shall be established at a level necessary to implement

the applicable water quality standards with seasonal variations and a margin of safety which takes

into account any lack of knowledge concerning the relationship between effluent limitations and

water quality,” id. § 1313(d)(1)(C).

         EPA regulations further specify the process for creating a TMDL. First, the agency’s

regulations define a waterbody’s “loading capacity” as the “greatest amount of loading [i.e.,

introduction of a pollutant] that a water can receive without violating water quality standards.” 40

C.F.R. § 130.2(e)–(f). The regulations then distinguish between “wasteload allocation[s],” which

represent “[t]he portion of a receiving water’s loading capacity that is allocated to one of its

existing or future point sources,” 1 id. § 130.2(h), and “[l]oad allocation[s],” which represent “[t]he

portion of a receiving water’s loading capacity that is attributed either to one of its existing or

future nonpoint sources of pollution or to natural background sources,” id. § 130.2(g). A

waterbody’s TMDL for a particular pollutant is defined as “[t]he sum of the individual [wasteload

allocations] for point sources and [load allocations] for nonpoint sources and natural background.”



          1
            The CWA divides pollution sources into two types: point sources and nonpoint sources. A point source is
“any discernible, confined and discrete conveyance, including but not limited to any pipe, ditch, channel, [or] tunnel.”
33 U.S.C. § 1362(14). A nonpoint source is any other manner by which pollution reaches water, such as litter that is
dropped off a bridge. See Anacostia Riverkeeper I, 798 F. Supp. 2d at 214. Point sources may not discharge pollution
into navigable water without a permit, see 33 U.S.C. § 1311(a), and these permits impose “effluent limitations” which
reflect the “best practicable control technology currently available,” id. § 1311(b); see id. § 1342(a)(1) (authorizing
the issuance of permits). Nonpoint sources, by contrast, are not subject to the CWA’s permitting requirement.
Anacostia Riverkeeper I, 798 F. Supp. 2d at 214–15.
                                                               3
Id. § 130.2(i). A TMDL “can be expressed in terms of either mass per time, toxicity, or other

appropriate measure.” Id.

       Once a state establishes a TMDL, it must submit that TMDL to EPA for approval. 33

U.S.C. § 1313(d)(2). If EPA disapproves a TMDL, it must establish a TMDL that it “determines

necessary to implement the water quality standards applicable to such waters.” Id. Once EPA

either approves a state’s TMDL or establishes a TMDL that it determines will satisfy the relevant

water quality standards, the implementation of the TMDL rests largely with the state. See Sierra

Club v. Meiburg, 296 F.3d 1021, 1031 (11th Cir. 2002). The CWA requires states to engage in a

“continuing planning process” to implement their TMDLs, however, 33 U.S.C. § 1313(e)(3)(C),

and pollution permits must be “consistent with the assumptions and requirements of any available

wasteload allocation” in an applicable TMDL, 40 C.F.R. § 122.44(d)(1)(vii)(B).

II.    FACTUAL AND PROCEDURAL BACKGROUND

       A. The Anacostia River

       The Anacostia River flows from Maryland to the District of Columbia and spans more than

170 square miles. AR 3006. 2 Its watershed is highly urbanized and is home to over 800,000

people, AR 3007; as a result, a significant amount of trash makes its way into the river each year,

see Compl. [ECF No. 1] ¶ 42 (alleging that the river is polluted by “plastic bags, glass bottles,

aluminum cans, used tires, shopping carts, Styrofoam containers, yard waste, carpeting,

construction materials, and innumerable other types of rubbish”). Trash enters the river from both

point sources, such as storm drains and sewer systems, and nonpoint sources, such as litter that is

deposited directly into the river. AR 3032–33.




       2
           Citations to “AR” numbers are references to pages in the administrative record [ECF No. 26].
                                                             4
       Maryland and the District of Columbia have each established designated uses and water

quality standards applicable to their portions of the Anacostia River. AR 3013–16. The District

designated its portions of the river for recreational, aesthetic, and navigational uses (among others),

while Maryland’s waters are designated for recreation, fishing, and protection of aquatic life. AR

3014–15.    Maryland and the District’s water quality standards are expressed as narrative

descriptions, which set “unacceptable levels of trash in subjective terms.” AR 3075. According

to the District’s water quality standards, waters are required to “be free of discharges of untreated

sewage, litter and unmarked submerged or partially submerged man-made structures that would

constitute a hazard to . . . users.”   AR 3014 (quoting D.C. Mun. Regs. tit. 21, § 1104.3).

Maryland’s water quality standards state that water may not be polluted by any material in amounts

sufficient to be “unsightly” or a “nuisance” or to “[i]nterfere directly or indirectly with designated

uses.” AR 3015 (quoting Md. Code Regs. 26.08.02.03(B)(2)).

       Based on the interpretations of their water quality standards’ narrative criteria, both

Maryland and the District determined that the Anacostia River was impaired by trash pollution

and, accordingly, added the river to their 303(d) lists. AR 3013. This required the District and

Maryland to create a trash TMDL for the river. See 33 U.S.C. § 1313(d).

       B.      The Anacostia River Trash TMDL

       Following the river’s designation as impaired, the District of Columbia Department of

Energy and the Environment (“DOEE”) and the Maryland Department of the Environment

(“MDE”), in collaboration with EPA and a number of environmental groups, developed a joint

TMDL for the shared waterbody. The agencies began by collecting data using two methods:

monitoring trash from stormwater outfalls and counting trash in streams.




                                                      5
       DOEE monitored ten stormwater outfalls in the District whenever there was a rainfall of at

least 0.25 inches between March and August 2009. AR 3018. DOEE then installed trash traps

with one-inch diameter netting to collect trash that flowed through the outfalls. Id. According to

EPA, “[r]ainfall played an important role in monitoring trash pollution because rain increases the

transportation of trash to and through streams and sewer systems.” EPA’s Cross-Mot. for Summ.

J. [ECF No. 15] at 12 (“EPA MSJ”) (citing AR 3051). Similarly, MDE monitored eight stormwater

outfalls between October 2008 and July 2009. AR 3021–22.

       In addition to the stormwater outfall monitoring, both DOEE and MDE conducted in-

stream trash monitoring to estimate trash loading for nonpoint sources. AR 3025–31. Volunteers

from local watershed groups walked along the river to identify and count visible items of trash in

the water. AR 3025, 3029. DOEE conducted this monitoring at 46 locations once per season

between August 2007 and June 2008. AR 3025–28. MDE conducted in-stream monitoring at 30

locations between June 2008 and August 2009. AR 3029.

       Once the agencies had collected sufficient data, they calculated what they called the

“baseline load” for each point and nonpoint source of pollution, which represented the estimated

amount of trash discharged into the river in an average year from that source. AR 3044. Then, by

summing these quantities together and adding a 5% margin of safety, the agencies established a

TMDL for the entire river (the “Anacostia River Trash TMDL” or “Trash TMDL”). AR 3044,

3049. As the agencies acknowledged, the Trash TMDL was expressed as “the quantity of trash

that must be captured or removed for the waterbody to achieve the narrative criteria, rather than as

the amount of trash that can be added to the waterbody without being objectionable, unsightly or

constituting a nuisance.” AR 3044. Nonetheless, they concluded that the Trash TMDL would

“result in compliance with [the river’s] narrative [water quality] standard[s], as determined by the

                                                     6
agencies responsible for interpreting the standard[s].” Id. As written, the TMDL requires that

approximately 1.3 million pounds of trash be removed from or prevented from entering the river

each year. AR 3049–51.

         Maryland and the District submitted their TMDL to EPA in September 2010. AR 3113.

EPA recognized that, “[u]nlike most TMDLs, which are expressed in positive terms of the loads

of a pollutant that may be added to a waterbody, these trash TMDLs are expressed in the negative,

i.e., in terms of quantities of trash that must be captured, prevented from entering, or removed from

the waterbody.” AR 3114. But “given the nature of trash and how it is transported to the

waterbody,” EPA concluded that the TMDL’s “expression . . . in terms of trash to be captured,

prevented from entering, or removed from the waterbody is an ‘appropriate measure.’” AR 3120–

21 (quoting 40 C.F.R. § 130.2(i)). EPA therefore approved the TMDL on September 21, 2010.

AR 3112.

         C.       NRDC Files Suit

         In September 2016, after unsuccessfully petitioning DOEE and MDE to revise the Trash

TMDL, NRDC filed this action challenging EPA’s approval of the TMDL under the

Administrative Procedure Act (“APA”). 3 See Compl. ¶¶ 51–52, 74, 79. In its complaint, NRDC

alleges that “[i]mplementation of the TMDL has revealed that its flawed structure hampers its

effectiveness as a tool for reducing trash pollution,” Compl. ¶ 50, and that “[n]early six years after

the adoption of the TMDL, the Anacostia River remains impaired by trash,” id. ¶ 53.

         NRDC moved for summary judgment on its APA claims, and EPA filed a cross-motion for

summary judgment. Thereafter, the District of Columbia Water and Sewer Authority (“D.C.



         3
          APA suits are subject to the six-year limitations period that applies to all suits against the United States
under 28 U.S.C. § 2401(a). Impro Products, Inc. v. Block, 722 F.2d 845, 850 n.8 (D.C. Cir. 1983).
                                                              7
Water”) intervened as a defendant and filed its own summary judgment motion. See Intervenor-

Def. D.C. Water’s Mot. & Br. in Supp. of Cross-Mot. for Summ. J. [ECF No. 17] (“D.C. Water

MSJ”). All three summary judgment motions are currently pending before the Court.

                                      LEGAL STANDARD

       Because NRDC seeks judicial review of an agency action, the standard for summary

judgment under Federal Rule of Civil Procedure 56 does not apply. St. Francis Med. Ctr. v. Price,

239 F. Supp. 3d 237, 242 (D.D.C. 2017), appeal docketed, No. 17-5098 (D.C. Cir. argued Feb. 12,

2018). Rather, the Court must evaluate the agency’s action based solely on the administrative

record using the standards of review prescribed by the APA. See 5 U.S.C. § 706.

       An agency’s interpretation of a statute that it administers is entitled to deference under the

familiar two-step Chevron framework. First, the Court asks “whether Congress has spoken

directly to the precise question at issue.” Chevron, U.S.A., Inc. v. Nat. Res. Def. Council, Inc.,

467 U.S. 837, 842 (1984). If so, then “that is the end of the matter,” since “the court, as well as

the agency, must give effect to the unambiguously expressed intent of Congress.” Id. at 842–43.

If not, the question becomes “whether the agency’s answer is based on a permissible construction

of the statute.” Id. at 843. An agency’s interpretation of its own regulations is similarly entitled

to deference unless “plainly erroneous or inconsistent with the regulation.” Auer v. Robbins, 519
U.S. 452, 461 (1997) (citation omitted).

                                           DISCUSSION

       NRDC argues that the Trash TMDL violates both the CWA and EPA’s own regulations

because, instead of setting a maximum daily amount of trash that can enter the river, it sets a

minimum amount of trash that must be removed. See Pl.’s Mot. for Summ. J. [ECF No. 10] at 15–

22. According to NRDC, this violates not only the CWA’s statutory command that a “total

                                                     8
maximum daily load” be established for the river, see 33 U.S.C. § 1313(d)(1)(C), but also the

agency’s own regulations, which define a TMDL in terms of the “greatest amount of [a pollutant]

that a water can receive without violating water quality standards,” 40 C.F.R. § 130.2(f) (emphasis

added). For these reasons, NRDC maintains, EPA’s approval of the TMDL was “arbitrary,

capricious, . . . [and] not in accordance with law.” 5 U.S.C. § 706(2)(A). 4

        The Court “begin[s], as always, with the statute’s language.” Friends of the Earth, Inc. v.

EPA, 446 F.3d 140, 144 (D.C. Cir. 2006). Section 1313(d)(1)(C) provides, in relevant part:

        “Each State shall establish for [its impaired] waters . . . the total maximum daily
        load, for those pollutants which the Administrator identifies . . . as suitable for such
        calculation. Such load shall be established at a level necessary to implement the
        applicable water quality standards with seasonal variations and a margin of safety
        which takes into account any lack of knowledge concerning the relationship
        between effluent limitations and water quality.”

(emphasis added). Though no court has yet addressed the meaning of the terms “maximum” and

“load” in the phrase “total maximum daily load,” the Court’s reading of those terms is guided by

the D.C. Circuit’s analysis in Friends of the Earth, where that court determined the meaning of the

term “daily” in the same phrase. See 446 F.3d at 142.

        In that case, EPA had approved one TMDL that limited “the annual discharge of oxygen-

depleting pollutants” into the Anacostia River and another that limited “the seasonal discharge of

pollutants contributing to turbidity.” Id. at 143. Reversing the district court, the D.C. Circuit

rejected EPA’s reading of the term “daily” and held that it failed at Chevron’s first step:

        Nothing in [§ 1313(d)(1)(C)’s] language even hints at the possibility that EPA can
        approve total maximum “seasonal” or “annual” loads. The law says “daily.” We
        see nothing ambiguous about this command. “Daily” connotes “every day.” See
        Webster’s Third New International Dictionary 570 (1993) (defining “daily” to

          4
            NRDC also argues that EPA’s conclusion that the Trash TMDL was “established at a level necessary to
implement the [Anacostia River’s] water quality standards” was arbitrary and capricious. 33 U.S.C. § 1313(d)(1)(C);
see Pl.’s Mot. for Summ. J. at 22–28. Because the Court agrees with NRDC that EPA’s approval of the TMDL was
contrary to the CWA and EPA’s regulations, however, it will not address this second argument.
                                                             9
       mean “occurring or being made, done, or acted upon every day”). Doctors making
       daily rounds would be of little use to their patients if they appeared seasonally or
       annually. And no one thinks of “[g]ive us this day our daily bread” as a prayer for
       sustenance on a seasonal or annual basis. Matthew 6:11 (King James).

Id. at 144. Thus, because the statute “spoke[] directly to the precise question at issue,” Chevron,
467 U.S. at 842, the court afforded EPA’s interpretation no deference and remanded to the district

court with instructions to vacate the agency’s approval of both TMDLs, see 446 F.3d at 148.

       The D.C. Circuit’s reasoning in Friends of the Earth is controlling here. The words

“maximum” and “load” each have an unambiguous meaning. A “maximum” is “an upper limit

allowed by law or other authority” or “the greatest quantity or value attainable in a given case.”

Maximum, Webster’s Third New International Dictionary 1396 (1993). Similarly, a “load” is “the

quantity that can be . . . carried at one time by an often specified means of conveyance.” Load,

Webster’s Third 1325; see id. (giving the example of “a dump truck with a full load of sand”).

The plain meaning of “maximum load” in § 1313(d)(1)(C), therefore, is the greatest quantity of a

pollutant that a waterbody can bear before the applicable water quality standards are violated.

Accord Envt’l Def. Fund, Inc. v. Costle, 657 F.2d 275, 294 (D.C. Cir. 1981) (“[TMDLs] set the

maximum amount of a pollutant which can be contributed into a stream segment without causing

a violation of the water quality standards.” (emphases added)); Am. Farm Bureau Fed’n v. EPA,

792 F.3d 281, 299 (3d Cir. 2015) (“TMDLs set the maximum amount of pollution a water body

can absorb before violating applicable water quality standards.” (emphases added)); Anacostia

Riverkeeper, Inc. v. Jackson, 713 F. Supp. 2d 50, 51 (D.D.C. 2010) (“Anacostia Riverkeeper II”)

(“[TMDLs] define the maximum amount of a pollutant that can enter a segment of water and still

permit that water to meet water quality standards.” (emphases added)).

       EPA’s own regulations confirm this definition. The agency defines the term “[l]oad” as

“[a]n amount of matter . . . that is introduced into a receiving water.” 40 C.F.R. § 130.2(e)
                                                    10
(emphases added). Moreover, the phrase “[t]otal maximum daily load” is defined as the “sum of

the individual [wasteload allocations] for point sources and [load allocations] for nonpoint

sources.” Id. § 130.2(i). Both wasteload allocations and load allocations are in turn defined as

“portion[s] of the receiving water’s loading capacity,” id. § 130.2(g)–(h) (emphasis added), and

the term “loading capacity” is defined as the “greatest amount of loading that a water can receive

without violating water quality standards,” id. § 130.2(f) (emphasis added). Thus, the agency itself

defines a TMDL in terms of the quantity of a pollutant that enters a waterbody.

        Contrary to this statutory and regulatory authority, the Trash TMDL “is expressed as the

quantity of trash that must be captured or removed for the waterbody to achieve the narrative

criteria.” AR 3044. But nothing in the CWA suggests that the word “maximum” can mean

“minimum,” or that the word “load” can refer to a quantity of pollution either that is removed from

or that is prevented from entering a waterbody. Cf. Friends of the Earth, 446 F.3d at 144. 5 A

speed limit would be no limit at all if it simply required drivers to slow down ten miles per hour.

Nor, to take NRDC’s example, could a room’s maximum occupancy be defined in terms of a

number of people that must leave the room every hour. See Pl.’s Mot. for Summ. J. at 17. Because

the Trash TMDL fails to set a “maximum load” within the plain meaning of that phrase, it runs

afoul of the definition of “total maximum daily load” in both the CWA, 33 U.S.C. § 1313(d)(1)(C),

and EPA’s own regulations, 40 C.F.R. § 130.2(i). EPA’s construction of the CWA is therefore

due no deference, and its decision to approve the TMDL will be set aside. See 5 U.S.C. § 706(2).

        EPA’s arguments to the contrary are unpersuasive. The agency first relies on out-of-circuit

precedents to argue that while the individual words in the phrase “total maximum daily load” may



        5
           EPA’s attempt to distinguish Friends of the Earth is unpersuasive. True, that case addressed the meaning
of a different word in the phrase “total maximum daily load.” See EPA MSJ at 22. But the agency does not explain
why the decision’s reasoning—which focused on the word’s plain meaning—does not apply here with equal force.
                                                            11
be unambiguous, the phrase as a whole “is susceptible to a broader range of meanings.” Nat. Res.

Def. Council, Inc. v. Muszynski, 268 F.3d 91, 98 (2d Cir. 2001) (cited in EPA MSJ at 21); see

EPA MSJ at 21 (citing Am. Farm Bureau, 792 F.3d at 297 (noting “courts’ consistent

determinations that ‘total maximum daily load’ is ambiguous”)). In Muszynski, for example, the

Second Circuit held that a TMDL could be expressed as “an hourly, weekly, monthly, or annual

load,” reasoning that a literal construction of the term “daily” would be “absurd, especially given

that for some pollutants, effective regulation may best occur by some other periodic measure than

a diurnal one.” 268 F.3d at 98–99; see id. at 97 (“Congress, in one sentence, directs EPA to

approve TMDLs for hundreds of different pollutants in thousands of different waterbodies, and it

is excessively formalistic to suggest that EPA may not express these standards in different ways,

as appropriate to each unique circumstance.” (citation omitted)); see also Am. Farm Bureau, 792
F.3d at 295, 298 (rejecting a similar “textual argument at Step One” of Chevron and approving a

TMDL that, among other things, “allocat[ed] . . . pollution levels among different kinds of

sources” and prescribed “a timeframe for complying with [its] requirements”).

       Like the pollutants at issue in Muszynski, EPA suggests, trash has “unique characteristics”

that make it more difficult to measure the quantity of trash that has entered a river than to measure

the quantity of trash that has been removed from (or prevented from entering) it. EPA MSJ at 9;

see id. at 9–10 (explaining that “[u]nlike many other pollutants,” trash “is not associated with a

single category of dischargers” and that “flow does not dilute trash; it merely transports it”); see

also D.C. Water MSJ at 25 (“Measuring trash is not the same as measuring other pollutants where

small samples can be taken and their contents analyzed to establish a concentration.”). Thus, the

argument goes, when read in light of these practical difficulties, the term “total maximum daily

load” is ambiguous. See EPA MSJ at 22 (“[T]he meaning—or ambiguity—of certain words or

                                                     12
phrases may only become evident when placed in context.” (quoting Nat’l Ass’n of Home Builders

v. Defs. of Wildlife, 551 U.S. 644, 666–67 (2007))).

        The Court does not doubt EPA’s uncontested assertions regarding the difficulty of

measuring trash pollution. But even if the Court were persuaded by the Second Circuit’s reasoning

in Muszynski, the D.C. Circuit has explicitly rejected that court’s approach. See Friends of the

Earth, 446 F.3d at 146 (explaining that “[i]n this circuit . . . agencies seeking to demonstrate

absurdity have an exceptionally high burden” and that EPA had failed to satisfy this burden

because, “as counsel conceded at oral argument, establishing daily loads makes perfect sense for

many pollutants”). Moreover, the D.C. Circuit has refused to credit exactly the sort of pragmatic

arguments that EPA advances here, explaining that a court cannot “set aside a statute’s plain

language simply because the agency thinks it leads to undesirable consequences in some

applications.” 6 Id. at 145. This Court is not free to disregard the D.C. Circuit’s views on these

matters and embark on a path marked by other courts of appeals, and it will decline EPA’s

invitation to do so here.

        Equally unavailing is EPA’s reliance on its own regulations, which state that “TMDLs can

be expressed in terms of either mass per time, toxicity, or other appropriate measure.” 40

C.F.R. § 130.2(i); AR 3120–21 (EPA’s decision rationale, concluding that the Trash TMDL’s


        6
          Even if it were proper for the Court to consider these arguments, their force is diminished considerably
because here, as in Friends of the Earth, “the agency’s predicament is largely of its own creation”:

        The CWA requires the establishment of TMDLs only for “suitable” pollutants, 33 U.S.C. §
        1313(d)(1)(C), and although a 1978 EPA regulation provides that “all pollutants [regulated by the
        CWA] are suitable for the calculation of total maximum daily loads,” 43 Fed. Reg. at 60,665, EPA
        conceded at oral argument that nothing forecloses the agency from reconsidering that position.
        Given that EPA’s entire justification for establishing non-daily loads is that certain pollutants are
        unsuitable for daily load limits, we are at a loss as to why it neglected this straightforward regulatory
        fix in favor of the tortured argument that “daily” means something other than daily.
446 F.3d at 146 (alterations omitted). The same question arises here: if measuring the amount of trash that enters a
river is so difficult, why has EPA designated trash as “suitable for the calculation of total maximum daily loads?”
                                                               13
“expression . . . in terms of trash to be captured, prevented from entering, or removed from the

waterbody is an ‘appropriate measure’”). Even if an agency’s regulation could defeat the

unambiguous meaning of a statute (which it cannot), the context clearly indicates that the phrase

“other appropriate measure” refers to another appropriate unit of measurement, such as volume

per time, and not another “appropriate” expression of the TMDL’s substantive requirements. See

Chang v. USCIS, No. 16-CV-1740, 2018 WL 746081, at *5 (D.D.C. Feb. 7, 2018) (“The structure

of the regulatory language—a list of specific items separated by commas and followed by a general

or collective term—supports the inference embodied in ejusdem generis that the agency remained

focused on this common attribute when it used the catchall phrase.” (citation and alterations

omitted)).   For example, the Trash TMDL here is expressed in terms of an undoubtedly

“appropriate measure,” weight per time: it requires “3,458.9 pounds of trash to be prevented from

entering, captured, or removed from the Anacostia River on a daily basis.” EPA MSJ at 24

(emphases added) (citing AR 3114–3115). This confirms that the regulatory phrase “other

appropriate measure” has a different meaning than the one the EPA ascribes to it.

       Intervenor-defendant D.C. Water offers a slightly more creative argument in defense of the

Trash TMDL. Instead of arguing that the terms “maximum” and “load” are ambiguous, D.C.

Water concedes that the terms have an unambiguous meaning but nonetheless claims that the Trash

TMDL comports with that meaning: “[t]he Trash TMDL defines the ‘maximum load,’ or ‘loading

capacity,’ by numerically identifying the amount of trash that must be prevented from discharge

and determining that the modest amount of trash that reaches the waterway beyond that baseline

is the maximum load for the river.” D.C. Water MSJ at 20. This definition is sufficient, D.C.

Water contends, because the CWA requires only that a TMDL be “established at a level necessary

to implement the applicable water quality standards,” 33 U.S.C. § 1313(d)(1)(C), and because

                                                   14
here, the Anacostia River’s narrative water quality standards essentially call for “a subjective

determination of what amounts to nuisance conditions,” D.C. Water MSJ at 22.

       D.C. Water is certainly correct that the Anacostia River’s water quality standards use

qualitative descriptors instead of quantitative values, see D.C. Mun. Regs. tit. 21, § 1104.3; Md.

Code Regs. 26.08.02.03(B)(2), and that as a result, reasonable people could disagree over exactly

how much trash pollution is enough to violate them. But this just means that the maximum

permissible quantity of trash cannot be known with precision; it does not follow that that maximum

may fluctuate from year to year. And as D.C. Water concedes, see D.C. Water MSJ at 22, the

“maximum” purportedly set by the Trash TMDL would do just that: because the Trash TMDL

requires that a certain quantity of trash be removed from the river every year, the amount of trash

remaining in the river will vary each year as the amount of trash that enters the river varies, see

Pl.’s Reply at 6 (noting that “a removal-based approach to a TMDL is the functional equivalent of

setting an upper limit on pollution only if pollution loading is constant and uniform over time,”

and that while “some pollutants show up in some waterbodies [like] clockwork,” “trash in the

Anacostia River is not among them”). Indeed, it is logically possible that, in any given year, a

sufficient amount of trash could enter the river such that even if the average annual discharge were

removed (as the Trash TMDL requires), any reasonable observer would agree that the amount of

trash remaining in the river was objectionable. Even under D.C. Water’s reading, therefore, the

Trash TMDL neither sets an “upper limit” on the amount of trash that can enter the river nor

identifies “the greatest quantity [of trash] attainable” before water quality standards are breached.

Maximum, Webster’s Third 1396. It therefore does not establish a “maximum daily load” within

the plain meaning of that phrase, and EPA’s contrary determination was inconsistent with the

CWA and will be set aside.

                                                     15
       As a final matter, it remains for the Court to determine the appropriate remedy. NRDC

urges the Court to vacate EPA’s approval of the Trash TMDL, to remand to the agency with

instructions to establish a new TMDL for trash in the Anacostia River “within a reasonable amount

of time,” and to stay its order of vacatur until the new TMDL is complete. Pl.’s Mot. for Summ.

J. at 28. For its part, EPA asks the Court to remand without vacatur and without setting a time

limitation or requiring the agency to take any specific action on remand. See EPA MSJ at 39–40.

       “The decision whether to vacate depends on [1] ‘the seriousness of the order’s deficiencies

(and thus the extent of doubt whether the agency chose correctly) and [2] the disruptive

consequences of an interim change that may itself be changed.’” Anacostia Riverkeeper II, 713 F.

Supp. 2d at 52 (quoting Allied–Signal, Inc. v. U.S. Nuclear Reg. Comm’n, 988 F.2d, 146, 150–51

(D.C. Cir. 1993)); see id. at 55–56 (vacating several TMDLs but staying the Court’s order of

vacatur to allow the relevant agencies time to develop replacement TMDLs). Here, “EPA’s

erroneous conclusion that it could express TMDLs in terms of” an amount of pollution that is

removed from or prevented from entering the Anacostia River “is unquestionably a material

deficiency in the regulation.” Id. at 52. True, “the second Allied–Signal factor—the disruptive

effect of vacatur—weighs in favor of remand without vacatur,” because neither party wants the

river to go without a TMDL for any period of time. Id. But as was true in Anacostia Riverkeeper

II, any disruption can be “mitigated, if not eliminated, by staying vacatur.” Id. Thus, the Court

will vacate EPA’s decision to approve the Trash TMDL but stay its order of vacatur until such

time as the EPA approves a replacement TMDL for trash in the Anacostia River. In the meantime,

the existing Trash TMDL will remain in place and will have the same legal effect as before the

Court’s order.




                                                   16
       The Court will not, however, direct EPA to establish a new TMDL within a “reasonable

amount of time,” as NRDC requests. The APA already requires agencies to act diligently, see 5

U.S.C. § 706(1) (authorizing courts to “compel agency action . . . unreasonably delayed”), and

although the Court fully expects EPA to comply with that requirement on remand, see EPA MSJ

at 40 (representing that the Court “can and should presume that . . . EPA will act diligently”), there

is no need to impose an independent time limit as part of the Court’s order. Nor will the Court

require EPA to take any specific action on remand. Rather, the Court will leave it to EPA to decide

whether to cooperate with DOEE and MDE to develop a new trash TMDL, see 33 U.S.C. §

1313(d)(1)(C) (contemplating that, in the first instance, EPA will work with state agencies to

establish TMDLs), or instead to “disapprove[]” the Trash TMDL and thereby trigger the agency’s

statutory responsibility to establish a federal TMDL within thirty days, see id § 1313(d)(2) (“If

[EPA] disapproves [a state’s TMDL], [it] shall not later than thirty days after the date of such

disapproval identify such waters in such State and establish such loads for such waters as [it]

determines necessary to implement the water quality standards applicable to such waters . . . .”).

                                          CONCLUSION

       For the foregoing reasons, NRDC’s motion for summary judgment will be granted, and

EPA’s and D.C. Water’s cross-motions for summary judgment will be denied. A separate order

has been issued on this date.

                                                                          /s/
                                                                  JOHN D. BATES
                                                             United States District Judge
Dated: March 30, 2018




                                                     17